                                           Case 5:20-cv-00230-BLF Document 21 Filed 05/29/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                             NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8     KUANG-BAO P. OU-YOUNG,                             Case No. 20-cv-00230-BLF
                                   9                    Plaintiff,
                                                                                            ORDER DISMISSING DEFENDANTS
                                  10             v.                                         TONINI AND ROSEN; AND
                                                                                            DISMISSING ACTION
                                  11     LAWRENCE E. STONE, Santa Clara
                                         County Assessor; JEANETTE TONINI,
                                  12     Senior Assessment Clerk; JEFFERY
Northern District of California
 United States District Court




                                         ROSEN, District Attorney, Santa Clara
                                  13     County; and COUNTY OF SANTA
                                         CLARA,
                                  14
                                                        Defendants.
                                  15

                                  16          Plaintiff Kuang-Bao P. Ou-Young, proceeding pro se, filed the complaint in this action in
                                  17   the Santa Clara County Superior Court on December 10, 2019. See Notice of Removal Exh. A,
                                  18   ECF 1-1. The complaint contains three claims: (1) Unreasonable Seizures; (2) Conspiracy; and
                                  19   (3) Conspiracy. Claim 1 is asserted against Defendants County of Santa Clara (“County”), County
                                  20   Assessor Lawrence E. Stone (“Stone”), Senior Assessment Clerk Jeanette Tonini (“Tonini”), and
                                  21   District Attorney Jeffery Rosen (“Rosen”). Claims 2 and 3 are asserted against numerous federal
                                  22   and local officials and employees.
                                  23          On January 10, 2020, the United States Attorney’s Office, on behalf of the federal
                                  24   defendants, removed the action to federal district court. See Notice of Removal, ECF 1. Upon
                                  25   removal, the complaint was subject to pre-filing review by the district’s General Duty Judge, who
                                  26   directed the Clerk to accept the complaint for filing only as to the first claim. See Order Re Pre-
                                  27   Filing Review, ECF 11. The case was filed and then reassigned to the undersigned judge as
                                  28   related to an earlier filed action. See Order Relating Cases, ECF 15. This Court dismissed Claims
                                           Case 5:20-cv-00230-BLF Document 21 Filed 05/29/20 Page 2 of 2




                                   1   2 and 3 with prejudice and directed the Clerk to terminate defendants named only in those claims.

                                   2   See March 18, 2020 Order, ECF 20.

                                   3          With respect to Claim 1, this Court granted a motion to dismiss filed by Defendants

                                   4   County and Stone, without leave to amend. See March 18, 2020 Order, ECF 20. The Court also

                                   5   ordered Plaintiff to show cause why Defendant Tonini should not be dismissed based on the

                                   6   County’s representation that she is deceased. See id. Finally, the Court advised Plaintiff that

                                   7   failure to effect service of process on Defendant Rosen within 90 days after removal, or by April

                                   8   9, 2020, would result in dismissal of Defendant Rosen from the action. Plaintiff neither responded

                                   9   to the Order to Show Cause regarding Defendant Tonini nor filed a proof of service on Defendant

                                  10   Rosen and the deadlines to do so have expired. In light of the COVID-19 virus, the Court has

                                  11   waited a significant period of time after expiration of the deadlines to respond to the Order to

                                  12   Show cause and file proof of service before issuing the present order. The Court has confirmed
Northern District of California
 United States District Court




                                  13   with the Clerk’s Office staff that mail is being received and opened, and that if Plaintiff had

                                  14   submitted any documents they would have been docketed. Because Plaintiff has not shown cause

                                  15   why Defendant Tonini should not be dismissed, and has not effected service of process on

                                  16   Defendant Rosen, both Defendant Tonini and Defendant Rosen are DISMISSED WITHOUT

                                  17   PREJUDICE.

                                  18          All Defendants having been dismissed, this action is hereby DISMISSED.

                                  19

                                  20   Dated: May 29, 2020

                                  21                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  22                                                    United States District Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
